Case 1:20-cv-24462-KMW Document 23 Entered on FLSD Docket 05/21/2021 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 20-24462-CIV-WILLIAMS/MCALILEY

  ALEJANDRO MUGABURU,

         Plaintiff,

  vs.

  AKIMA GLOBAL SERVICES, LLC,
  DEPARTMENT OF HOMELAND
  SECURITY and U.S. IMMIGRATION
  AND CUSTOMS ENFORCEMENT,

        Defendants.
  ________________________________/

                          ORDER GRANTING MOTION FOR
                         LEAVE TO AMEND THE COMPLAINT

         Pending before the Court is Plaintiff’s Motion for Leave to Amend the Complaint

  (the “Motion”), which the Honorable Kathleen M. Williams referred to me. (ECF Nos. 8,

  18). In his proposed Amended Complaint, Plaintiff removes Defendants Department of

  Homeland Security (“DHS”) and United States Immigration and Customs Enforcement

  (“ICE”), and adds the United States of America and several of Defendants’ employees as

  defendants. (Am. Compl., ECF No. 18-1). Plaintiff’s proposed Amended Complaint also

  adds new common law claims against Defendant Akima Global Services, LLC (“AGS”).

  (Id.). AGS did not respond to the Motion and the time to do so has now passed. The

  Government filed a response that opposes amendment, and Plaintiff a reply. (ECF Nos. 21,

  22).



                                             1
Case 1:20-cv-24462-KMW Document 23 Entered on FLSD Docket 05/21/2021 Page 2 of 3




         This is Plaintiff’s first request to amend the Complaint. Rule 15 of the Federal Rules

  of Civil Procedure provides that “[t]he court should freely give leave [to amend] when

  justice so requires.” Fed. R. Civ. P. 15(a)(2). “A party who requests leave to amend

  ordinarily must be given at least one opportunity to do so before the complaint is

  dismissed.” Gen. Star Indem. Co. v. Triumph Hous. Mgmt., LLC, No. 20-10165, 2021 WL

  1921851, at *8 (11th Cir. May 13, 2021) (citation omitted).

         The Court has “great discretion” in deciding whether to allow amendment following

  the filing of responsive pleadings. Lowe’s Home Ctrs., Inc. v. Olin Corp., 313 F.3d 1307,

  1314 (11th Cir. 2002). When deciding how to exercise that discretion, “a court should

  consider whether there has been undue delay in filing, bad faith or dilatory motives,

  prejudice to the opposing parties, and the futility of the amendment.” Scopellitti v. City of

  Tampa, 677 Fed. Appx. 503, 509 (11th Cir. 2017) (citation omitted).

         The only basis upon which the Government opposes amendment is futility. The

  Government argues that amendment is futile because Plaintiff fails to satisfy the

  presentment requirement of the Federal Tort Claims Act (“FTCA”).1 (ECF No. 21 at 5-

  11).2 DHS and ICE raise this argument in their pending Motion to Dismiss, (ECF No. 17).



  1
    Although the Government attempts to frame the issue as one of subject matter jurisdiction,
  resolution of the Government’s FTCA arguments will not affect the Court’s subject matter
  jurisdiction because Plaintiff raises federal claims against other defendants. Therefore, even if
  Plaintiff fails to state a FTCA claim, the Court retains subject matter jurisdiction over this action
  pursuant to 28 U.S.C. § 1331 (federal question jurisdiction).
  2
    The Government also asserts “for informational purposes only” that Plaintiff fails to state an
  Eighth Amendment claim against certain employees of ICE and ICE Health Services under Bivens
  v. Six Unknown Named Agents, 403 U.S. 388 (1971). (ECF No. 21 at 11). These employees have
  not yet been served as defendants. The Court declines to consider the Government’s
                                                   2
Case 1:20-cv-24462-KMW Document 23 Entered on FLSD Docket 05/21/2021 Page 3 of 3




  The Court declines to resolve that Motion as a predicate to deciding Plaintiff’s request for

  leave to amend because, among other reasons, Plaintiff attaches new documents to its

  proposed Amended Complaint to address the Government’s presentment argument. The

  Court is mindful that Rule 15 favors deciding cases on the merits, Kayne v. Thomas

  Kinkade Co., No. 06-CV-2168, 2007 WL 9710108, at *2 (N.D. Ga. Mar. 29, 2007) (citing

  Dussouy v. Gulf Coast Inv. Corp., 660 F.2d 594, 598 (11th Cir. 1981)), and the Government

  will have another opportunity to raise its arguments in a renewed motion to dismiss if it so

  chooses.

         For these reasons, the Court hereby ORDERS that Plaintiff’s Motion for Leave to

  Amend the Complaint, (ECF No. 18), is GRANTED. Plaintiff shall file his proposed

  Amended Complaint, (ECF No. 18-1), no later than Tuesday, May 25, 2021.

         DONE and ORDERED in chambers at Miami, Florida this 21st day of May 2021.



                                      _______________________________________
                                      CHRIS McALILEY
                                      UNITED STATES MAGISTRATE JUDGE


  cc: The Honorable Kathleen M. Williams
      Counsel of Record




  “observations”, (id.), particularly since Government counsel does not currently represent these
  individuals.

                                                3
